United States Court of Appeals
                      For the First Circuit


No. 12-1939

                         CLAUDIA FELDER,

                      Petitioner, Appellant,

                                v.

               PATRICK WETZEL; CHILDREN'S HOSPITAL
                INTEGRATED CARE ORGANIZATION, LLC,
                 d/b/a CHILDREN'S HOSPITAL BOSTON;
              ALEXANDRA PONDER, a/k/a DEBBIE PONDER,

                     Respondents, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                        Lynch, Chief Judge,
               Boudin and Thompson, Circuit Judges.



     Barry S. Pollack, with whom Phillip Rakhunov and Sullivan &
Worcester, LLP were on brief, for appellant.
     Edward F. Dombroski, Jr., with whom Travers Dombroski PC was
on brief, for appellee Patrick Wetzel.
     Mary Beth L. Sweeney, with whom Rachael E. MacKenzie, David E.
Cherny, and Atwood & Cherny P.C. were on brief, for appellee
Alexandra Ponder.



                        September 28, 2012
           LYNCH, Chief Judge.         In this Hague Convention case

concerning claims by the mother of wrongful retention in this

country of her fourteen-year-old daughter who was in need of

emergency psychiatric care, the district court both denied relief

and dismissed the Swiss mother's case.           Felder v. Ponder, Civ.

Action No. 12-11192-DJC, 2012 WL 3128570 (D. Mass. July 30, 2012).

The   district   court   interpreted    orders   of   the    relevant   Swiss

Guardianship Authority and a Swiss court as having stripped the

mother of all custody rights so as to deprive the federal court of

jurisdiction. While the language of those orders was imprecise, we

believe the orders had a far more limited scope and the federal

court is required under the Convention to hear the case.           We vacate

its dismissal of this case and remand with instructions.

                                   I.

           The chronology and basic facts are not in dispute.              On

May 19, 2012, K.W., a fourteen-year-old Swiss citizen, attempted to

harm herself by ingesting pills while living in the United States

with her godmother, Alexandra Ponder.       K.W. was then hospitalized

at Children's Hospital Boston ("the Hospital").             On June 7, 2012,

the Hospital declined to release K.W. to her mother, petitioner

Claudia Felder, a Swiss resident, absent evidence such a release

would comply with the child's treatment plan.         On June 25, 2012, a




                                  -2-
U.S. family court, on an ex parte motion by the godmother Ponder,1

gave       Ponder    temporary   guardianship     over    K.W.   extending   until

October 26, 2012.          By July 11, 2012, K.W. had been released from

the Hospital into Ponder's care. In the meantime, on June 21, June

25, and July 11, 2012, the Swiss Guardianship Authority issued

orders and communications pertaining to K.W. which are key to this

case, and which we describe later.

                  On July 10, 2012, K.W.'s mother, Claudia Felder, filed a

petition in federal district court for the return of K.W. to

Switzerland pursuant to the Hague Convention on the Civil Aspects

of International Child Abduction, Oct. 25, 1980, T.I.A.S. No.

11670.       The Convention is implemented by the International Child

Abduction Remedies Act (ICARA), 42 U.S.C. § 11601 et seq.

                  As relief, Felder sought, inter alia, "an Order directing

the prompt return of KW to her habitual residence of Switzerland,

subject to undertakings by Mother and a qualified physician to

provide       a    treatment   plan   for   KW   consistent      with   advice   and

involvement of medical professionals."                   Respondents Ponder and

Wetzel opposed this relief, with Wetzel filing a motion to dismiss

the petition, which Ponder joined.               Respondents also asserted two

defenses to K.W.'s return to Switzerland under Article 13 of the

Convention.



       1
       Ponder's motion was made with the consent of K.W.'s non-
custodial biological father, Patrick Wetzel.

                                        -3-
           Without reaching the merits of the petition or the

Article 13 defenses, on July 30, 2012, the district court dismissed

Felder's petition. Felder appeals, arguing that the district court

erred in   dismissing    the    case    primarily    because it     failed   to

distinguish between permanent legal custody rights and emergency

physical custody issues, and because it incorrectly interpreted

certain Swiss child guardian agency and court rulings. Felder also

argues that the district court erroneously failed to make a request

under Article 15 of the Convention to the central authority of

Switzerland for its opinion on Felder's custody rights.

           For the reasons described below, we reverse the district

court's dismissal of Felder's petition and remand for further

proceedings consistent with this opinion.

                                       II.

           We   focus   on   the   facts     most   relevant   to   the   Hague

Convention issues: those regarding custody and habitual residence,

the medical and psychological emergency involving K.W., and the

nature of the orders from the Swiss authorities and court.

           It is undisputed that before issuance of the orders we

describe later the mother had full custody of her daughter K.W. and

it is undisputed that Switzerland was throughout and is the country

of habitual residence.       It is undisputed that before these medical

events, on an unspecified date, Felder had signed an "Authorization

for Medical Treatment of [K.W.]" giving "my authorization and


                                       -4-
consent for Alexandra Ponder to authorize necessary medical or

dental care for this child."      The form stated that Felder was the

parent and legal guardian, and the authorization was limited. This

was done because K.W. was attending school in Massachusetts in the

Fall of 2011.    Felder bought K.W. a July 12, 2012 return ticket to

Switzerland at the end of the school year.          K.W. flew back to

Switzerland     for   the   holiday   break   and   then   returned   to

Massachusetts on January 3, 2012.

          Felder's Hague Convention petition states that "on or

about May 19, 2012 . . . KW stated that she tried to hurt herself

by ingesting certain medications belonging to Ponder."2        K.W. was

initially taken to the emergency room at Holy Family Hospital in

Methuen, Massachusetts, but was then transferred to the inpatient

psychiatric unit of Boston Children's Hospital on May 23, 2012.

          Ponder informed Felder of K.W.'s hospitalization and

Felder agreed that K.W. should receive immediate medical care;

during the next three weeks, Felder monitored K.W.'s progress via

Ponder and the staff at the Hospital while consulting with Swiss

medical professionals.      After K.W. had been hospitalized for three

weeks, Felder and Dr. Andreas Schmidt, K.W.'s Swiss physician,

proposed to the staff of the Hospital that K.W. be transferred to


     2
       Ponder alleges that "after [K.W.'s] mother threatened to
return her to Switzerland, the minor child attempted suicide," and
that "[w]hen KW finally woke up, she told Godmother that if she had
to return to Switzerland and to her Mother, then she did not want
to be on the earth."

                                   -5-
Zurich for further treatment.              Felder's petition states that she

and Schmidt advised the staff at the Hospital that "they would take

responsibility for KW's health and safety and would both personally

accompany KW back to Switzerland."

             On    June   7,   2012,   a    social   worker   at   the   Hospital

contacted Felder and advised her that the Hospital would not permit

K.W.'s immediate return to Switzerland.                The Hospital's counsel

represented that "[t]he hospital has never taken a specific opinion

as to which custodian, be it mother or godmother or father, is the

appropriate person for custodial purposes or medical decision-

making," rather, "[t]he issue has been . . . safety planning."                  On

June 11, 2012, Hospital staff sent an email to Dr. Daniel Marti of

the Kinderspital Zürich outlining the conditions under which K.W.

could be safely returned to Switzerland.3                 The Hospital staff

explained    that     "[g]iven   the   patient's      current   condition,     the

clinical team here strongly feels that the following must be in

place for a safe discharge home to Switzerland": (1) "[t]ransfer

plan for patient from our locked inpatient psychiatric facility to

a   secure        psychiatric    setting       in    Switzerland,"       and   (2)


     3
         In this email, the Hospital staff noted that

     [o]ur 6/7/12 discharge plan for the patient was for
     discharge from our locked inpatient psychiatric facility
     to an acute residential treatment program at McLean . .
     . . It was our understanding that all were in agreement
     with this plan so we went forward with the arrangements.
     Then we learned patient's mother stated she was no longer
     was [sic] in support of this plan.

                                       -6-
"[c]onfirmation of the accepting secure psychiatric facility in

Switzerland with the current clinical team."

          Felder contends that, at about this time, "Ponder stopped

providing Mother with information about her daughter and, in

conjunction with the staff at the Hospital, prevented Mother and

KW's sisters from having contact with KW."         On June 17, 2012,

Ponder asked Felder if she would agree to Ponder's guardianship

over K.W. and to an order that would prevent K.W. from leaving the

United States.     Felder refused and told Ponder that she was

terminating the medical authorization for K.W. she had signed.

          On June 20, 2012, Felder traveled to Boston and again

told Ponder that she was revoking Ponder's authorization for

medical care.    Felder alleges that she did not know that K.W.'s

father, Wetzel, had by this time filed an ex parte petition as to

K.W. in the Guardianship Authority of the City of Lucerne.4

          We discuss in the merits of our legal analysis the three

communications   issued   by   the   Swiss   Guardianship   Authority,

respectively on June 21, 2012 (ex parte); June 25, 2012 (ex parte);

and July 11, 2012 (after hearing from Felder), and a Swiss court



     4
       Swiss law establishes two guardianship authorities, the
Guardianship Authority and the Guardianship Supervisory Authority.
Code Civil [CC] Dec. 10, 1907, SR 210, art. 361 (Switz.). These
authorities have power to transfer custody over a child, modify
awards of parental custody, or withdraw custody under certain
conditions.    See id. arts. 298-298a, 311-12, 315b.            The
Guardianship Authority may also take appropriate measures to
protect a child's welfare. See id. arts. 307, 315a.

                                 -7-
order of July 12, 2012.          For now, it is sufficient to say that on

June 21, 2012, the Swiss Authority ex parte issued a precautionary

order       to    Felder   saying   that      "[a]t   present,    the   existing

endangerment of your daughter can only be avoided by withdrawing

your right to determine the place of residence of [K.W.] or

concretely the parental custody right."                  The order prohibited

Felder from removing K.W. from the Hospital clinic and said she

would be given a full hearing later.             The order was served on the

Hospital, making clear the medical team had authority to treat K.W.

                 On June 25, 2012, Ponder filed a motion to be appointed

as K.W.'s temporary guardian with the Essex Division of the Probate

and Family Court of the Commonwealth of Massachusetts ("the Family

Court").         Felder says this was done without her knowledge; in any

event, she did not appear.

                 The   state   Family   Court    acted    based   on    Ponder's

representations.5          The accuracy of these representations has not


        5
            The key representations in Ponder's petition were that:

     "The minor child has been in the care and custody of the
     moving party for a year.     On May __, 2012, after her
     mother told her that she was going to force her to return
     to Switzerland, the child attempted suicide. The child
     has been in a psychiatric facility with Children's
     Hospital since that time. . . . The mother has arrived
     with the intention of removing the child from the
     psychiatric facility and returning to Switzerland. The
     moving party and the Father are concerned that the minor
     child will attempt suicide again if she is removed from
     the facility and with her mother"; and that

     "Mother's rights to the child have been terminated by the

                                        -8-
been tested in federal court.               On June 25, 2012, the state Family

Court appointed Ponder as K.W.'s guardian until September 24, 2012

-- a date that has since been extended to October 26, 2012.6

                 On July 10, 2012, Felder filed her petition under the

Hague Convention in federal district court. Respondents Ponder and

Wetzel, in addition to seeking the dismissal of Felder's petition,

raised two Article 13 defenses under the Convention: that K.W.'s

return to Switzerland would present a grave risk of harm to her,

and    that      K.W.    was   of   sufficient         age   and     maturity       that   her

objections to being returned to Switzerland should be heeded.

                 Felder had by this time also sought recourse from the

Swiss      Guardianship        Authority.         On    July    11,    2012,       the   Swiss

Authority issued a "Decree" subtitled "Repeal of precautionary

order of June 21, 2012," in which it observed that by "letter dated

June       27,    2012,     the     biological         mother      .   .      .    requested

reconsideration of the precautionary decision of June 21, 2012 and

its    complete         repeal."     The    decree       did    in     fact       repeal   the



       Swiss government, City of Lucerne, Office of the
       Guardianship Authority, for endangerment of the child as
       a cause of her volatile relationship with the child and
       intention to return the child to Switzerland against her
       wishes and against the advice of clinicians."
       6
      The Family Court order authorized Ponder "to perform any and
all acts necessary for the day-to-day care, custody, education,
recreation and property of the minor" and "to authorize any and all
medical and dental care for the health and well-being of the minor,
except the Guardian may not consent to extraordinary medical
treatment pursuant to G.L. c. 190B, § 5-306A."

                                            -9-
precautionary order, with an explanation.        We later describe the

decree further.

              On July 11, 2012, Felder filed an "Emergency Motion by

Mother Claudia Felder to Vacate Temporary Guardianship" in the

Massachusetts Family Court.       Apparently, K.W. had been discharged

from the Hospital and was staying with Ponder.         At the close of the

hearing, the Family Court "enter[ed] a finding, that the most

recent order from the Swiss courts [i.e., the June 21, 2012

precautionary      injunction],   quote,   withdraws    mother's   custody

rights" and stated that "it is not clear to me . . . that it is --

it had been reinstated."7     Explaining that "I have to do what's in

[K.W.'s] best interest and right now, I need to preserve the status

quo," the court, in a handwritten order, denied Felder's emergency

petition "pending the hearing in Federal Court."

              On July 2, 2012, Felder had also filed a court complaint

in Switzerland seeking to reverse the Guardianship Authority's June

21, 2012 precautionary order.      The July 11, 2012 decree was issued

in the interim.      On July 12, 2012 the District Court of Lucerne

ruled    on    Felder's   petition,   concluding       that   "[w]ith   the

[Authority's] repeal of the precautionary ruling handed down June

21, 2012, the revocation of the complainant's parental custody



     7
       The Family Court did not appear to have before it the
Authority's July 11, 2012 decree repealing its June 21, 2012
precautionary order, which was issued on the same day as the Family
Court hearing.

                                   -10-
ordered   by    the   custodianship   authorities        of   Lucerne     becomes

obsolete.      The complainant no longer has any legally protected

interests in continuing the proceedings before the Lucerne District

Court."      The Lucerne District Court also determined that "[t]he

court   of    lower   instance    cannot   be    accused      of   either   gross

procedural error or violation of rights."

             On July 20, 2012, the federal court conducted oral

argument on Wetzel's motion to dismiss Felder's petition under the

Convention but did not take evidence.

             Ten days later, on July 30, 2012, the federal district

court dismissed Felder's petition. Felder, 2012 WL 3128570, at *1.

The   district    court   concluded   that      K.W.'s   state      of   habitual

residence was Switzerland, id. at *4-*5, a conclusion not disputed

on appeal.     It then looked to Swiss law and the orders of the Swiss

authorities to determine that "as of June 21st, the Guardianship

Authority took the action that it was empowered to take and revoked

Felder's parental custody," id. at *6, and that "the Guardianship

Authority's subsequent rulings did not unequivocally reinstate her

custody rights," id. at *7.       The district court reasoned that "the

one authority, the Guardianship Authority, that has the power to

determine custody rights, did not decline to take further action,

but instead deferred to the actions of the Probate and Family Court

in the United States."      Id.    The court concluded that "Felder has

failed to show, by a preponderance of the evidence, the wrongful


                                    -11-
retention of K.W. in the United States."    Id. at *8.   The court

also declined Felder's request to make an inquiry of the Swiss

central authority under Article 158 of the Hague Convention for "a

decision or other determination that the removal or retention was

wrongful within the meaning of Article 3 of the Convention."   Id.

at *8 n.2.   The court did not reach the question of whether any

defenses under Article 13 of the Convention applied to the case.

                               III.

          In an appeal under the Hague Convention, we review both

the district court's interpretation and its application of the

Convention to the facts de novo. Charalambous v. Charalambous, 627

F.3d 462, 466 (1st Cir. 2010) (per curiam) (citing Danaipour v.

McLarey, 286 F.3d 1, 13 (1st Cir. 2002)).       Our review of the

meaning of the orders from the Swiss Guardianship Authority and the

Swiss court is also de novo.   Whallon v. Lynn, 230 F.3d 450, 454,

456 (1st Cir. 2000).

          As the Supreme Court explained in Abbott v. Abbott, 130

S. Ct. 1983, 1995-96 (2010),

     The Convention is based on the principle that the best
     interests of the child are well served when decisions


     8
       Article 15 of the Hague Convention provides in relevant part
that "[t]he judicial or administrative authorities of a Contracting
State may, prior to the making of an order for the return of the
child, request that the applicant obtain from the authorities of
the State of the habitual residence of the child a decision or
other determination that the removal or retention was wrongful
within the meaning of Article 3 of the Convention, where such a
decision or determination may be obtained in that State."

                               -12-
       regarding custody rights are made in the country of
       habitual residence.    See Convention Preamble, Treaty
       Doc., at 7. Ordering a return remedy does not alter the
       existing allocation of custody rights, Art. 19, id., at
       11, but does allow the courts of the home country to
       decide what is in the child's best interests. It is the
       Convention's premise that courts in contracting states
       will make this determination in a responsible manner.

The    Convention     applies    to   children    habitually      resident    in

contracting states who are under the age of sixteen.              Art. 4.    One

of    its   objects   is   "to   secure   the   prompt   return   of   children

wrongfully removed to or retained in any Contracting State."                 Id.

art. 1.

             Abbott requires adherence to the text of the Convention,

which may vary from dictionary or common law definitions of the

terms used.     130 S. Ct. at 1991.       The Convention defines "rights of

custody" to "include rights relating to the care of the person of

the child and, in particular, the right to determine the child's

place of residence," as opposed to "rights of access," which

"include the right to take a child for a limited period of time to

a place other than the child's habitual residence."               Art. 5.

             Ponder and Wetzel have raised two of the "exceptions to

th[e] [Convention's] general rule" of return.            Walsh v. Walsh, 221

F.3d 204, 216 (1st Cir. 2000).             A child wrongfully retained or

removed need not be returned under the grave risk exception if

"there is a grave risk that his or her return would expose the

child to physical or psychological harm or otherwise place the

child in an intolerable situation," Hague Convention, art. 13(b).

                                      -13-
In addition, "[t]he judicial or administrative authority may also

refuse to order the return of the child if it finds that the child

objects to being returned and has attained an age and degree of

maturity at which it is appropriate to take account of its views."

Id. art. 13.

          The district court's reasoning in dismissing Felder's

petition was based on its reading of the various orders of the

Swiss authorities and court.9       While the district court quite

correctly examined these orders, we think that these orders in sum

were not designed to nor did they terminate the mother's rights.

Rather there was an attempt to do no more than cope with an

emergency situation as to K.W., which the Guardianship Authority

concluded required prompt action and which was better not taken

from abroad, but immediately addressed by courts, doctors, and

others concerned on the scene.   We reach our conclusion by looking

at the sequence of events leading to the district court's actions,

the text of the Swiss orders, and the purposes of the Convention.

          The first Swiss Authority order, the June 21, 2012 order,

was, as it stated, only a "precautionary injunction"; it was ex

parte and in the nature of a temporary emergency order.        It plainly

restricted Felder from removing K.W. from Children's Hospital under

the circumstances.    It   stated   that   the   proceedings    would be



     9
       There is, as a result, no need to address in this opinion
the separate issue of wrongful retention.

                                 -14-
continued and that Felder would be given a fair hearing in proper

child protection proceedings.           The Authority stressed that it had

the power to "take precautionary measures to protect threatened

interests for the time being" (emphasis added), that Felder's

"parental    custody    right    regarding       [K.W.]        is    withdrawn      as   a

precaution"     (emphasis       added)        during       the      period     of    the

hospitalization,       and    that     K.W.    was     "to     remain       temporarily

hospitalized for further precautionary treatment" (emphasis added).

The Authority also stated that "[t]he child protection proceedings

will be continued, and at the appropriate time, you [Felder] will

be   granted    a    fair    hearing    in     the    proper        child    protection

proceedings."       The Swiss Authority order on its face does not say

that   a   temporary    guardianship         meant    to   secure       a   child   from

immediate harm was meant to permanently prevent the exercise of the

mother's custodial rights. The order was a temporary and emergency

response.

            The June 25, 2012 Guardianship Authority letter to the

Hospital explained its June 21, 2012 order as being based on "the

[present]    urgent    need    for     action"       and   a     fear   the    American

authorities would otherwise not act as needed in the best interests

of the child.       In light of the emergency nature of the measures

taken, it would be incorrect to conclude that these decisions

decisively and permanently altered Felder's custody rights over

K.W. under Swiss law.        They did not strip Felder of her right under


                                        -15-
the Convention to seek K.W.'s return and to have custody over her

child decided by K.W.'s state of habitual residence. Such a result

would frustrate the purposes of the Convention.    The text of the

Swiss decisions do not demonstrate that the Swiss authorities

either stripped Felder of all custody rights over K.W. or ceded all

jurisdiction to the Massachusetts Family Court. They certainly did

not remotely state any intent to defeat a petition by Felder under

the Convention.

          It is clear from the Swiss Guardianship Authority's July

11, 2012 decree that the prior order -- the Authority's June 21,

2012 temporary revocation of some of Felder's custody rights -- has

itself been revoked.   The decree expressly states that:

     •    Felder is "entitled to custody" of K.W.;         both
          Felder and K.W. reside in Switzerland.

     •    the June 21, 2012 precautionary decision of
          withdrawing parental custody was made under an
          exception to normal custody rules known as forum
          necessitatis.

     •    the Authority had invoked forum necessitatis in
          order to address "the existing endangerment of the
          child's well-being" and approval of the placement
          at Boston Children's Hospital and in that context,
          the precautionary withdrawal of the mother's right
          to remove K.W. from the Hospital.

     •    the precautionary decision was made in a summary
          proceeding and at the time the Authority had been
          led to believe the American courts would otherwise
          not act to protect the child.

     •    in light of the action of the American courts, the
          basis for invoking child protection matters and the
          forum necessitatis provisions before the Authority
          no longer existed.

                               -16-
      •     "Correspondingly, the precautionary decision is to
            be repealed."

            Nowhere in the Swiss Authority's July 11, 2012 decree

does the Authority "defer" all matters pertaining to K.W. to

American family court.     Instead, the Swiss Authority recognized

that the taking of emergency measures by the Massachusetts Family

Court obviated the need for the Authority's prior precautionary

measures.    The decree certainly does not state that the Swiss

Authority recognized the competence of the Massachusetts Family

Court to do anything more than order measures immediately necessary

to protect K.W.'s well-being.     As in Nicolson v. Pappalardo, 605

F.3d 100, 108 (1st Cir. 2010), "it is impossible to read [the

language of the decree] as [an order] that permanent custody be

determined in [the state] court and nowhere else."

            Our reading is strongly buttressed by the authoritative

Swiss District Court's July 12, 2012 order dismissing Felder's

complaint that the June 21, 2012 precautionary order should be

reversed.   The Lucerne District Court's July 12, 2012 order stated

that "the revocation of the complainant's parental custody ordered

by   the   custodianship   authorities   of   Lucerne   [has]   become[]

obsolete.    The complainant no longer has any legally protected

interests in continuing the proceedings before the Lucerne District

Court."




                                 -17-
          These later orders establish that as of July 12, 2012,

any temporary revocation by the Swiss authorities of some of

Felder's custody rights over K.W. had itself been revoked.   Felder

has custody rights under the Convention.    The issue is not open on

remand.

          The Massachusetts Family Court has itself recognized that

its continuing authority is subject to the resolution of Felder's

Hague Convention petition.      The temporary guardianship order to

Ponder expires on October 26, 2012, unless extended, and the Family

Court has stated that its actions respecting K.W. will "depend[] on

what the federal court does."    For the reasons stated earlier, we

vacate the dismissal and remand for hearing on the merits.       This

means Felder's petition for return with appropriate undertakings

must be heard on the merits, as must the defenses.

          As we explained in Kufner v. Kufner, 519 F.3d 33, 39 (1st

Cir. 2008) (ellipsis in original),

     To petition for the return of a child under the Hague
     Convention,   the   petitioner must     establish by    a
     preponderance of the evidence that the child was
     “wrongfully removed or retained” within the meaning of
     the convention. 42 U.S.C. § 11603(e)(1). A removal or
     retention is wrongful when "(a) it is in breach of rights
     of custody attributed to a person . . . either jointly or
     alone, under the law of the State in which the child was
     habitually resident immediately before the removal or
     retention; and (b) at the time of the removal or
     retention those rights were actually exercised, either
     jointly or alone, or would have been so exercised but for
     the removal or retention." Hague Convention, art. III.




                                 -18-
We have stressed that "under the Constitution, parents have a

fundamental interest in their relationships with their children,"

Walsh, 221 F.3d at 216, and the Supreme Court has emphasized that

"[t]he liberty interest . . . of parents in the care, custody, and

control of their children . . . is perhaps the oldest of the

fundamental liberty interests recognized by this Court." Troxel v.

Granville, 530 U.S. 57, 65 (2000).

          The two defenses under Article 13 of the Convention are:

that K.W.'s return to Switzerland would present a grave risk of

harm to her, and that K.W. is of sufficient age and maturity (as

she is almost fifteen) that her objections to being returned to

Switzerland must be heeded. "[A] respondent who opposes the return

of the child by asserting the article 13(b) exception has the

burden of proving this by clear and convincing evidence."    Walsh,

221 F.3d at 217 (citing 42 U.S.C. § 11603(e)(2)(A)). This "narrow"

exception to return, id., must be heard on remand.

          The record will need development as to whether the

emergency circumstances giving rise to K.W.'s hospitalization and

care have now passed.   Even if so, we note that Article 13(b) "does

not require that the risk be 'immediate'; only that it be grave."

Id. at 218.   On remand the district court must explore whether

respondents can carry their burden of demonstrating that K.W.'s

return presents a grave risk of harm to her under Article 13(b).

This inquiry must include consideration of whether any risk could


                                -19-
"be mitigated sufficiently by the acceptance of undertakings and

sufficient guarantees of performance of those undertakings," id. at

219, with such consideration subject to the concerns set forth in

Danaipour, 386 F.3d at 303.

               As   for   the    second    defense   --   the age     and   maturity

exception set forth in the unnumbered provision of Article 13 -- we

note    that    K.W.      will   turn     fifteen    in   December,   2012.     The

explanatory report10 on the Convention states that "it would be very

difficult to accept that a child of, for example, fifteen years of

age, should be returned against its will."                     Elisa Pérez-Vera,

Explanatory Report: Hague Conference on Private International Law

¶ 30, in 3 Acts and Documents of the Fourteenth Session 426, 433

(1980).     However, "[n]o part of the Hague Convention requires a

court to allow the child to testify or to credit the child's views,

so the decision rests within the sound discretion of the trial

court."     Kufner, 519 F.3d at 40.

               In carrying out these proceedings, the district court

should bear in mind that Article 11 of the Hague Convention

requires that "[t]he judicial or administrative authorities of



       10
        As we have noted, "Perez-Vera served as 'the official Hague
Conference reporter for the Convention,' and her explanatory report
'is recognized by the Conference as the official history of and
commentary on the Convention and is a source of background on the
meaning of the provisions of the Convention.'" Whallon, 230 F.3d
at 455 n.5 (quoting Hague International Child Abduction Convention;
Text and Legal Analysis, 51 Fed. Reg. 10494, 10503 (Mar. 26,
1986)).

                                           -20-
Contracting States shall act expeditiously in proceedings for the

return of children."   At the same time, protection of the child's

safety and, where appropriate, autonomy is of paramount concern,

and such delay as is necessary to explore fully the ramifications

of the sought return of K.W. is entirely justified under the

circumstances.

          We reverse the dismissal of Felder's petition under the

Convention, reinstate the case, and remand for further proceedings

consistent with this opinion.11 In doing so, we stress we have made

no determination as to whether K.W. should be returned.   No costs

are awarded.   So ordered.




     11
        We deny Felder's September 5, 2012 emergency motion for
relief from Essex County Probate Court's orders concerning medical
records. In light of our disposition of this case, we see no need
to act on Felder's August 14, 2012 motion to supplement the record
on appeal, Ponder's August 27, 2012 motion to supplement the record
on appeal, or Felder's August 30, 2012 conditional assent and
cross-motion to supplement the record on appeal.

                               -21-